                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   CLARENCE GIBBS,                          Case No. 2:18-cv-00755-CJC (MAA)
12
                        Plaintiff,
            v.                                JUDGMENT
13

14   WARDEN ASUNCION et al.,
15
                        Defendants.
16

17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the entire action is dismissed without prejudice.
20

21   DATED:
22
     August 22, 2019                     ____________________________________
23                                               CORMAC J. CARNEY
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
